20 So.3d 989 (2009)
Elwood STALEY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-1863.
District Court of Appeal of Florida, First District.
October 27, 2009.
Elwood Staley, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking belated appeal of the judgment and sentence rendered on October 11, 2007, in Washington County Circuit Court case number 06-0221CFMA, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel at public expense, the trial court shall appoint counsel to represent petitioner on appeal.
KAHN, BENTON, and CLARK, JJ., concur.